DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on 2/24/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested” A METHOD OF MANUFACTURING A COOLING CIRCUIT ON AN INTEGRATED CIRCUIT CHIP USING A SACRIFICIAL MATERIAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulah (US 2013/0105135), hereinafter Kulah.

Regarding claim 1, Kulah (refer to Figures 4a-e; refer to other Figures for parts not labelled in Figure 4a-e) teaches a method for manufacturing a cooling circuit on at least one integrated circuit chip, the method comprising (see para 25-34 with each paragraph giving a one line description of labels in Figures): 
producing the cooling circuit on a first face (top face in orientation of Figure 4a) of the at least one integrated circuit chip (1, 2 – see para 25-26; also see  para 16), wherein the producing comprises: 
forming a definition pattern (in step of Figure 4a-c; see para 41) of the cooling circuit (described as “microchannel heat sink” in para 41, 1st sentence) located at least partially on the first face (top face in orientation of Figure 4a) of the at least one integrated circuit chip (1, 2 – see para 25 and 26), said definition pattern comprising at least one layer of a sacrificial material (9, described as “Photoresist layer” in para 33 and further described as being “the sacrificial photoresist lines” in para 41); 
forming a coating (comprising 3, 5, 6) of said definition pattern by at least one resin layer (comprising 5, 6 - see step of Figure 4d and see para 40 that describes 
at least partially removing (in the step of Figure 4e) the sacrificial material (comprising 9) from said definition pattern so as to open the cooling circuit (para 41, especially last sentence). 

Regarding claim 2, Kulah (refer to Figures 4a-e) teaches the method according to claim 1, wherein the at least partially removing comprises melting or dissolving the sacrificial material (solvent is described as “acetone-IPA-methanol release” in para 41, last sentence). 

Regarding claim 6, Kulah (refer to Figures 4a-e) teaches the method according to claim 1, wherein the forming said definition pattern comprises forming (in the step of Figure 4b) the at least one layer of the sacrificial material (9) on the first face of the at least one integrated circuit chip and forming (in the step of Figure 4c) at least one second layer (3; see para 40) on the at least one layer of the sacrificial material (9), and wherein the at least one second layer (3) is configured such that the at least one second layer is not removed (see Figure 4e; also see para 41) during the at least partially removing. 

Regarding claim 7, Kulah (refer to Figures 4a-e) teaches the method according to claim 1, wherein the forming said definition pattern comprises forming (in the step of Figure 1a) at least one preliminary layer (8, see para 40) on the first face of the at least one integrated circuit chip (1,2), and forming (in the step of Figure 4b) the at least one layer 

Regarding claim 10, Kulah (refer to Figures 4a-e) teaches the method according to claim 1, wherein the forming said definition pattern (using 9) comprises forming (in the step of Figure 4b) a first pattern portion (9) on the first face of the at least one integrated circuit chip and forming (in the step of Figure 4c) a second pattern portion (3; see para 40) on an area adjacent to the first face of the at least one integrated circuit chip (1,2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kulah in view of Kishimoto (US 2017/0149405), hereinafter Kishimoto.

Regarding claim 3, Kulah (refer to Figures 4a-e) teaches the method according to claim 2, but does not provide any details of the etching or dissolution process (para 41, last sentence) and as such does not clearly teach the process further comprising “forming at least one first opening through the coating configured so as to form an access to the definition pattern, wherein the at least partially removing comprises injecting a fluid via the at least one first opening, and/or the at least partially removing comprises forming at least one second opening through the coating configured so as to form an access to the definition pattern; the at least partially removing comprising expelling the sacrificial material via the at least one second opening”.  Kishimoto teaches a method of forming a microelectronic package (para 28) including formation of a cavity by forming and removing a sacrificial definition pattern (para 7), wherein removing the sacrificial definition pattern (600 of Figure 4C, see para 43) comprises forming at least one first opening (one of the two 23 shown in Figure 4C; also see para 43) in a coating (20, para 43) configured so as to form an access to the definition pattern (600), wherein the at least partially removing comprises injecting a fluid (described as “etching solution” in para 43) via the at least one first opening (para 43, especially 3rd last sentence), and/or the at least partially removing comprises forming at least one second opening (the other of the two 23 shown in Figure 4C; also see para 43) through the coating (20) configured so as to form an access to the definition pattern (600), thus suggesting use of second hole for expelling the etched material and residual etchant. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kulah to include the missing limitations of claim 3 outlined above.  The ordinary artisan would have been motivated to modify Kulah for at least the purpose of using a typical etching method that allows injecting etchant under pressure into a first opening to expedite etching and removal of the by-product through a separate opening, thus allowing simultaneously etching and removing the etched residue making the process efficient.  

Regarding claim 4, Kulah (refer to Figures 4a-e) teaches the method according to claim 2, but does not provide any details of the etching or dissolution process (para 41, last sentence) and as such does not clearly teach that forming the cooling circuit (formed by the sacrificial material) comprises “a first aperture and a second aperture, and the at least partially removing further comprises injecting a fluid via the first aperture and expelling the sacrificial material via the second aperture”. Kishimoto teaches a method of forming a microelectronic package (para 28) including formation of a cavity by forming and removing a sacrificial definition pattern (para 7), wherein removing the sacrificial definition pattern (600 of Figure 4C, see para 43) comprises a first aperture and a second aperture (23, two of which are shown in Figure 4C; also see para 43), and the at least partially removing further comprises injecting a fluid (described as “etching solution” in para 43) via the first aperture (para 43, especially 3rd last sentence), thus suggesting expelling the sacrificial material via the other aperture; i.e. the second aperture. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kulah to include the missing limitations of claim 4 outlined above.  The ordinary artisan would have been motivated to modify Kulah for at least the purpose of using a typical etching method that allows injecting etchant under pressure into an opening to expedite etching and removal of the by-product through a separate opening, thus allowing simultaneously etching and removing the etched residue making the process efficient.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulah in view of Hoopman (US 5,317,805), hereinafter Hoopman.

Regarding claim 5, Kulah (refer to Figures 4a-e) teaches the method according to claim 2, but does not teach that the at least partially removing comprises “melting the sacrificial material and the sacrificial material is a metallic material”. Hoopman teaches that when producing a cooling circuit , wherein the at least partially removing may not only be by dissolving the sacrificial material (Col. 12, lines 38-38-50), but may also comprise melting the sacrificial material (Col. 12, lines 10- 24) and the sacrificial material is a metallic material (Col. 12, lines 22- 25; also see Col. 7, lines 51-64 which describes suitable low melting point metallic materials sold under the trademark “INDALLOY”). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kulah to include the missing limitations outlined above.  The ordinary artisan would have been motivated to modify Kulah for at least the purpose of using a sacrificial material that allows electroplating of other conductive materials (that may not be removed later) without any additional treatment such as spraying or electroless plating that may be required for non-metal materials (Col. 10, lines 24-41 of Hoopman).

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulah in view of Lee (US 2002/0140069), hereinafter Lee.

Regarding claims 8-9 and 11, Kulah (refer to Figures 4a-e) teaches substantially the claimed method according to claim 1, but does not teach the method further comprising assembling the at least one integrated circuit chip, via a second face of the at least one integrated circuit chip opposite the first face of the at least one integrated circuit chip, “on a first face of a support before producing the cooling circuit” (as recited in claim 9), and further comprising (as recited in claim 9) “a formation of forming an overlay layer on the first face of the support configured such that only the first face of the at least one integrated circuit chip is left exposed”; or (as recited in claim 11) wherein the assembling the at least one integrated circuit chip is “assembling a plurality of integrated circuit chips”. Lee teaches that when processing at least one integrated circuit chip (100 of Figure 2b, see para 36) with a first face (top face of 100 in orientation of Figure 2b) to form a chip scale package (para 35), the process may comprise assembling the at least one integrated circuit chip (100), via a second face (face of 100 closest to 140) of the at least one integrated circuit chip opposite the first face of the at least one integrated circuit chip, on a first face (face of 150 closest to 100) of a support (150, described as “substrate” in para 38) before further processing is carried on, and may further comprise a formation of forming an overlay layer (180 of Figures 2h and 2i; also see para 39) on the first face of the support, wherein the assembling the at least one integrated circuit chip is assembling a plurality of integrated circuit chips (best seen in Figure 2h). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kulah so that that the second face of the at least one integrated circuit chip (or multiple such chips) is/are assembled to a first face of a support and an overlay layer on the first face of the support (as explained above) before carrying further processing (i.e. before producing the cooling circuit; and further that only the first face of the at least one integrated circuit chip is left exposed (as the cooling circuit is to be formed on closest to the first face of the integrated circuit chip for effective cooling).  The ordinary artisan would have been motivated to modify Kulah for at least the purpose of forming a cooling circuit of Kulah on a chip scale package, wherein providing the support and overlay layer for a plurality of integrated circuit chips prior to further processing (i.e. forming cooling circuit) enables forming a larger number of such chips while providing protection to the most sensitive parts of the at least one integrated circuit, while keeping the first face of the at least one integrated circuit chip exposed to enable forming of the cooling circuit on the first face with minimal added thermal resistance for improved cooling.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulah in view of Lee, as applied to claim 11, and further in view of  Farnworth (US 2004/0113283), hereinafter Farnworth.

Regarding claims 12-14, Kulah (refer to Figures 4a-e) teaches details of the process but not when a plurality of integrated circuit chips are processed together. As such, it does not teach the limitations of claims 12-14 that are associated with how two different chips such as adjacent chips.  However, the limitations amount to forming the definition pattern continuously for at least two adjacent integrated circuit chips (of the “plurality of integrated circuit chips” as explained for claim 11) on a common support (i.e. “support” as explained for claim 8), and singulating the individual chip with packaging at a later stage of the process. ”. To this end, Farnworth teaches that when a plurality of integrated circuit chips (10T-UF of Figure 1Q) that are assembled on a support (38UF of Figure 1Q, see para 173) are processed together (as seen in Figure 1Q), a continuous pattern (36UF of Figure 1Q, see para 173) that is connect adjacent chips may be formed and during singulation (see step of Figure 1R), the continuous pattern (36UF) is also singulated each forming a peripheral edge. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kulah so that the forming said definition pattern comprises forming a first pattern portion on the first face of the at least one integrated circuit chip and forming a second pattern portion on an area adjacent to the first face of the at least one integrated circuit chip (as taught by Kulah as modified for claim 11), and wherein (as suggested by Farnworth details above) the forming the second pattern portion is configured so as to connect two first pattern portions associated with different chips of the plurality of the integrated circuit chips (as recited in claim 12; further comprising  separating portions of the support each comprising the at least one integrated circuit chip of the plurality of integrated circuit chips after at least the package is completely protected by top cover (i.e. after forming the coating and before the at least partially removing the sacrificial material), as recited in claim 13; and further wherein the separating is configured so as to cut the second pattern portions so as to produce a first cut edge (which can be an aperture) and/or a second aperture of the at least one integrated circuit chip of the plurality of the integrated circuit chips, as recited in claim 14. The ordinary artisan would have been motivated to modify Kulah for at least the purpose of using a single cutting step for separating the chips as well as for forming the needed apertures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892